Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 28, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  161730(28)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices
                                                                     SC: 161730
  v                                                                  COA: 351600
                                                                     Kent CC: 94-000501-FC
  MARIO ESTUARDO CARINES,
             Defendant-Appellant.
  ______________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to hold the case in
  abeyance for six months to allow newly retained counsel to review and supplement the
  record is GRANTED. The case is held in abeyance until November 29, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 28, 2021

                                                                               Clerk